Citation Nr: 0633231	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a prostate 
disability (including chronic prostatitis).

3.  Entitlement to service connection for a psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1985 to August 
1985, and October 1986 to August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan.  The 
Board remanded this matter in July 2000 and December 2003 in 
an effort to find the veteran's missing service medical 
records.  

The issues of entitlement to service connection for left 
shoulder and psychiatric disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran filed a claim of service connection for prostate 
problems within a month of discharge from military service, 
and the medical evidence of record shows that the problem has 
been deemed chronic prostatitis thereafter.  






CONCLUSION OF LAW

Service connection for chronic prostatitis is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
considered given the favorable outcome below.    

It is apparent that service connection for a chronic prostate 
disability is warranted. 

Notably, the veteran filed the pending November 1995 
application for compensation a month after discharge.  A 
review of the record shows that numerous attempts to obtain 
the veteran's service medical records have failed.  
Particularly, in November 1996 the RO informed the veteran 
that the Army had not located his service medical records, 
and thus the veteran could send in evidence from persons who 
had served with the veteran with observations about in-
service ailments.  The veteran responded that he had been 
discharged at Ft. Benning, Georgia, and left his medical 
records at Soldier's Plaza outprocess.  

A January 1997 formal finding on the unavailability of 
service medical records indicated that the National Personnel 
Records Center (NPRC) had been able to provide only an 
entrance examination.   In July 2000, the Board remanded the 
case so that RO could attempt to secure the service medical 
records by a direct inquiry made to the Soldier's Plaza at 
Fort Benning.  A February 2003 service department response 
indicated that if the veteran had been discharged, retired, 
or separated from active duty on or after October 16, 1992, 
his service medical records were sent to the VA Records 
Management Center (RMC).  Thereafter, the RO received some 
records from 1985 to 1986, the veteran's first period of 
service, but none for the remaining active duty time until 
1995.  

In December 2003, the Board again remanded the case because 
it appeared that the RO had contacted Fort Benning only by an 
unsuccessful telephone attempt-thus, it was directed to try 
again, and obtain a negative response for the record.  
Thereafter, an August 2004 Report of Contact indicated that a 
VA employee had spoken with the Soldier's Plaza 
outprocessing, who then referred the caller to outpatient 
records; staff at the Fort Benning military hospital check to 
see if any service medical records had remained there, and 
stated that the records should have been sent to St. Louis.  

Thus, the veteran's claim must be assessed without the 
benefit of information contained in service medical records.  

At a May 1996 VA examination, the veteran reported that since 
1985 he had had difficulty voiding, with burning sensation, 
frequency and urgency.  The veteran had first been seen for 
these symptoms at Fort Stuart in 1985, where the condition 
was then diagnosed as prostatitis.  Over the subsiding years, 
the veteran alleged to have suffered chronically from the 
above symptoms.  The veteran complained at present of 
frequency, nocturia, 5-6 times.  Also, he had pain and 
burning upon voiding associated with narrowing diminished 
strength of urinary stream.  Physical assessment found 
prostate soft, non-tender, mildly to moderately enlarged 
without nodularities.  The diagnosis was chronic prostatitis 
by history.  

The veteran submitted a November 1998 outpatient treatment 
report that noted complaints of urgency and incontinence for 
2-3 years.  A November 1998 VA radiology report found large, 
irregular prostate.  In April 2002, the veteran underwent a 
cystoscopy.  A July 2002 VA medical record continued to list 
chronic prostatitis as a problem, and later a July 2004 also 
reflected chronic prostatitis and hypertrophy (benign) of 
prostate without urinary obstruction.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  Id. § 
3.303(d).  

In this case, it is highly significant that the veteran filed 
a claim of service connection for a prostate disability 
within a month of discharge from military service.  Compare 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  Moreover, the veteran's 
prostate problem has been deemed "chronic" in post-service 
VA outpatient records.  To the extent that the record 
demonstrates continuity of symptomatology, along with 
objective findings on physical examination and radiology 
assessment concerning a prostate problem, and resolving any 
reasonable doubt in the veteran's favor, service connection 
is granted.  



ORDER

Service connection for chronic prostatitis is granted.  



REMAND

It is noted that the February 1997 rating decision on appeal 
was issued pre-VCAA under the well-grounded standard.  Also, 
it is apparent that after numerous attempts to locate them, 
the veteran's service medical records are still missing.  
Given VA's duty to assist the veteran in developing evidence 
under the VCAA, a remand is necessary.

Left shoulder

A review of the record shows that the veteran filed an 
application for compensation in November 1995 directly after 
discharge from service.  In May 1996, he underwent a VA 
general medical examination.  The veteran complained of a 
left shoulder problem with radiation to the scapula, 
including a stabbing type pain that worsened on rainy days.  
He reported that he had sustained a fall with trauma to the 
left shoulder in 1992, and was treated with medication, and 
physical therapy to no avail.  Objective assessment found 
moderate crepitus of the left shoulder, and tenderness to 
palpation on left shoulder subacromial bursa, non-disabling.  
The examiner found that the veteran had full range of motion, 
and no pain on motion.  An x-ray was normal, and the veteran 
was diagnosed as having left shoulder bursitis.  

Thereafter, a February 1998 VA radiology report found a 
normal left shoulder.  VA treatment records from 1998 to 2003 
do not generally mention a left shoulder disability on a 
problem list of medical conditions, and nor does the record 
show consistent treatment or complaints of a shoulder problem 
in a clinical setting.  Also, it does not appear that a VA 
examiner has offered an etiological opinion concerning in-
service incurrence of a left shoulder disability.

As such, a VA examination is necessary, see 38 C.F.R. 
§ 3.159(c)(4), in order to clarify whether the veteran 
currently has a chronic left shoulder disability that may be 
related to military service.  

Psychiatric disability

Again, the veteran filed his claim of service connection for 
"nervous" trouble directly after discharge from military 
service.  At an April 1996 VA examination, the veteran 
reported that his wife divorced him after 17 years of 
marriage in 1990; he was treated for depressive symptoms in 
1992 and 1994.  The veteran stated that in 1994 he had been 
given Prozac, but due to an adverse reaction he had switched 
to Paxil.  He continued with treatment since January 1994 
through almost up to his discharge in August 1995.  The 
veteran reported that in the military had become markedly 
depressed and also developed sexual impotency.  The veteran 
believed that he was more in control of his symptoms because 
he had not developed any episodes of cryfulness, similar to 
those he had had while in the military.  

In terms of a diagnosis, the examiner stated that it was 
deferred because the veteran's service medical records and a 
psychological evaluation had been requested.  

Thereafter, the record contains a January 1997 addendum from 
the VA examiner, which noted that the veteran's case could 
not be completed because she could not consider evidence 
given by the veteran as "evidence" on which a diagnosis 
could be based when there were statements that the veteran 
had made regarding psychiatric treatment during military 
service that could not be confirmed.  Also, the examiner 
stated that the veteran had failed to report to a psychology 
examination, and he had not received any further treatment or 
made any requests for treatment through VA facilities.  

Thereafter, VA treatment records from 1998 to 2003 reflected 
anxiety disorder, NOS, on a medical problem list.  

Again, given VA's heightened duty to assist when highly 
probative service medical records are missing, the veteran 
should undergo a VA examination for the purpose of clarifying 
the nature of any current psychiatric disability, and an 
etiological opinion.  The veteran should be specifically 
advised of the consequences of failure to report for a 
scheduled VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
VA examinations, and advise him of the 
consequences of a failure to report in 
accordance with 38 C.F.R. § 3.655.  

2.  The veteran should undergo a VA 
orthopedic examination with claims file 
review.  The examiner should clarify 
whether the veteran currently suffers from 
a chronic left shoulder disability 
(including bursitis).  The examiner should 
answer the following:  Given the findings 
on the April 1996 VA examination that were 
generated in close proximity to the 
veteran's discharge from military service, 
and considering the nature of any current 
left shoulder problem (including any 
chronicity) is it at least as likely as 
not that the veteran's left shoulder 
disability is related to service?  An 
opinion must be supported by a rationale.  

3.  The veteran should undergo a VA 
psychiatric examination with claims file 
review.  The examiner should clarify 
whether the veteran currently suffers from 
a psychiatric disorder.  The examiner 
should answer the following:  Given the 
April 1996 VA examination report, which 
was generated in close proximity to the 
veteran's discharge from military service, 
and considering the nature of any current 
psychiatric problem, is it at least as 
likely as not that such disorder is 
related to service?  An opinion must be 
supported by a rationale.  

4.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
left shoulder and psychiatric 
disabilities.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


